Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0233228 to Coners in view of DE 20 2014 105 459 to Ematec (or alternately Ematec in view of Coners).
Claim 7 recites a method for lifting a wind turbine component.  Coners relates to lifting a wind turbine blade.  See Conors [0019]-[0022].  Coners teaches lifting the component as well as measuring the position….of the component during the lifting step.  See Coners [0020].  Coners also teaches that pitch angle is monitored and this allows the blade to be oriented for installation but also to orient pitch to minimize surface area to the wind during hoisting.  See Coners [0037].  It is not explicitly clear if Coners is teaching rotating the blade mid-hoist or merely pre-hoist (it may be).  3 and Fig. 1.  Ematec teaches the shows the cradle (100) has a pitching device for rotating the wind turbine component around a pitching axis.  See Ematec [0055]-[0057].   It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, the Ematec teaches a known pitch control mechanism that could be applied to the known crane and sensor system of Coners.  Furthermore, such a modification would predictably work because both relate to crane hoisting systems designed to control the pitch of a wind turbine blade during installation.  The modification would allow the blade to be oriented to minimize wind interference during hoisting, yet still then orient the blade for installation as desired, both of which Coners teaches are desirable.  See Coners [0037].
Alternately, It would have been obvious to modify Ematec to include the sensor and control system of Coners to facilitate improved installation.
Claims 8-9 recite that the component is a blade, which both references teach.  The two claims then recite that either a suction or pressure side or a leading or a trailing edge of the blade is exposed to the wind.  As a matter of claim interpretation, being exposed to the wind Claims 10-11 recite that when the blades move too much in either the horizontal or vertical plane, the pitch is modified to generate more and less aerodynamic load, respectively.  These steps would have been obvious as a matter of common sense to effect the stated goal in Coners of minimizing wind exposure.  As forces are detected, the logical pitch adjustments would be made.

Allowable Subject Matter
Claims 1-4 and 6 are allowed.  Regarding independent claim 1, the prior art teaches several wind turbine blade cradles that alter pitch.  Yet none of them are designed to allow a full rotation from vertical to horizontal.  Nor do any of the cradles suggest a reason for such a modification.  The vertical orientation axis is defined as the vertical axis as up/down gravity axis of the world because the claim recites the pitch is altered as the blade is lifted.  Lifting is understood to define the vertical axis as gravity (i.e. up/down).  As such, references that teach 90 degree mobility (such as Ematec) but do not teach verticality, do not teach or suggest the recite feature of independent claim 1.  Claims 2-4 and 6 are allowed based on their dependence.

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered.  They are persuasive regarding claims 1-4 and 6.  These claims stand allowed. 
They are not persuasive, however, regarding claim 7.  Applicant’s sole argument is that “claim 7 includes similar limitations.”  This is false.  Claim 7 contains none of the structure features of claim 1, and specifically not the added features that predicated allowance.  The rejection of claim 7 has been fleshed out, as it piggybacked on the rejection of claim 1 in the prior office action.  The rejection still cited to the same art and sections and is substantively the same rejection, hence the finality of this office action.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 All citations to the attached English translation procured from espacenet.com.